                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION


UNITED STATES OF AMERICA

v.                                              CASE NO. 8:09-cr-146-T-23MAP
                                                         8:16-cv-764-T-23SPF
THOMAS EDWARD KNIGHT,

                                       /


                                       ORDER

      On March 30, 2016, Thomas Knight moved (Doc. 1) under 28 U.S.C. § 2255

to vacate his sentence based on Johnson v. United States, 135 S.Ct. 2551 (2015). The

government responds (Doc. 7), and Knight replies (Doc. 10).

      Knight’s motion is untimely. The Anti-Terrorism and Effective Death Penalty

Act creates for a motion to vacate a one-year limitation that runs from “the date on

which the judgment of conviction becomes final,” 28 U.S.C. § 2255(f)(1). Because

Knight filed no direct appeal, his conviction was final in February 2010, at the

conclusion of the fourteen days for filing a notice of appeal. Fed. R. App. P.

4(b)(1)(A) (2009); see Murphy v. United States, 634 F.3d 1303, 1314 (11th Cir. 2011)

(holding that a Rule 35(b) sentence reduction does not affect a judgment’s finality).

The one-year limitation expired in February 2011.

      For a Supreme Court decision to refresh the limitation under Section

2255(f)(3), the decision must both (1) recognize a new right and (2) retroactively
apply to cases on collateral review. Beeman v. United States, 871 F.3d 1215, 1219

(11th Cir. 2017). Knight relies on Johnson, which holds unconstitutional the residual

clause of the Armed Career Criminal Act, but Johnson entitles Knight to no relief.

Knight was sentenced as a career offender under Section 4B1.1, United States

Sentencing Guidelines. In contrast to ACCA, the advisory guidelines are not subject

to a vagueness challenge. Beckles v. United States, 137 S. Ct. 886, 895 (2017); United

States v. Matchett, 802 F.3d 1185, 1196 (11th Cir. 2015).

       The motion to vacate (Doc. 1) is DISMISSED. The clerk is directed to enter

a judgment against Knight and to CLOSE this case. Because Knight fails to show

that reasonable jurists would debate the merits of the procedural issues or the merits

of the claims, a certificate of appealability is DENIED. 28 U.S.C. § 2253(c)(2);

Lambrix v. Sec’y, Fla. Dep’t of Corrs., 851 F.3d 1158, 1169 (11th Cir. 2017). Leave to

appeal in forma pauperis is DENIED. Knight must obtain permission from the circuit

court to appeal in forma pauperis.

      ORDERED in Tampa, Florida, on January 25, 2019.




                                          -2-
